DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/31/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/21/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/04/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Tandon et al “Tandon” hereinafter, U.S. Publication No. 2018/0211380 A1) in view of Wahl et al (“Wahl” hereinafter, U.S. Publication No. 2021/0386367 A1).
As per claim 1, Tandon discloses a method of analyzing an image of a biological sample (abstract) to provide a health assessment (paragraph [0293]: “health conditions”) of an animal (paragraph [0010]: “the host is selected from mammals, reptiles, amphibians, birds, and fish”; paragraph [0092]: “mammals (e.g., dogs, cats, horses, goats, sheep, cattle, pigs, etc”), the method comprising: receiving an image, the image including a biological sample containing mucus (paragraph [0042] & [0175]: liquid biological sample, blood); identifying and extracting one or more regions of interest within the image for further analysis (paragraph [0200]: “receive one or more images of a biological sample captured by the camera”, “segment the one or more images of the biological sample to obtain one or more images of sample features for producing cellular artifacts”, also see figure 5 and 24); applying a model to the one or more regions of interest to identify one or more conditions of mucus therein, the model trained using a plurality of images having varying conditions of mucus, wherein output of the model includes at least a grade corresponding to an amount of mucus present in the one or more regions of interest (paragraph [0028]-[0038], para (0213)-(0220], direct output from the machine learning model provides a condition - malarial parasite - absolute counts greater than about 30,000/ml indicate leukemia or other malignant condition, while counts between about 10,000 and about 30,000 indicate a serious infection, inflammation, and/or sepsis, paragraphs [0362]­[0370]); based at least in part on the output of the model, predicting a health characteristic of an animal from which the biological sample originated (paragraphs [0003]-[0011], Various types of condition (e.g., medical conditions) may be identified - the direct output from the machine learning model provides a condition; e.g., the model identifies a cellular artifact as a malarial parasite - absolute counts greater than about 30,000/ml indicate leukemia or other malignant condition, while counts between about 10,000 and about 30,000 indicate a serious infection, inflammation, and/or sepsis, paragraphs [0362]-[0370]); and presenting the health characteristic to a user associated with the animal (test strip -optimal scanning and focus - analyzes the image to classify and/or count biological features such as white blood cells and parasites - output the results - display screen interface (e.g., an OLED screen), paragraphs [0160]-[0165]) but fails to specifically disclose biological sample containing mucus and a grade corresponding to an amount of mucus present in the one or more regions of interest.
However, Wahl discloses mucus and a grade corresponding to an amount of mucus present in the one or more regions of interest in Abstract, paragraphs [0210] (detecting and quantifying bacterial and/or archaeal cells in a sample obtained from, without limitation, soil, rock, plants, animals, cell or tissue culture, biofilms, organic debris, or water - mammals such as humans - samples are obtained from a human’s GI tract - body fluid samples including, but not limited to urine, blood, plasma, serum, saliva, semen, stool, sputum, cerebral spinal fluid, tears, mucus, and the like) and in paragraphs [1310] (distinguish samples bases on the quantity of viable bacterial and/or archaeal cells contained therein. For instance, the methods may be used to distinguish among samples that contain 102, 103, 104, 105, 106, or 107 CFU/ml of bacterial and/or archaeal cells). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to add Wahl’s detection and analysis of the gastrointestinal (GI) tract microbiome to Tandon’s method/computer program product/system as it allows for the region-specific analysis of analytes (e.g., microorganisms) in the GI tract of a subject that form the complex GI tract microbiota. For example, the devices described herein can directly analyze the microbiome of a subject in vivo, or can be used to obtain a sample from the GI tract which can then be analyzed ex vivo. The ability to obtain samples from specific regions of the GI tract may be particularly advantageous in developing personalized therapies for subjects having a gastrointestinal disorder.
As per claim 2, Tandon teaches providing a treatment for the animal in view of the health characteristic (paragraph [0009]) from an animal (paragraph [0010]) for treatment (paragraph [0001]).
As per claim 3, Wahl teaches wherein the treatment includes a customized health plan for the animal (Wahl at paragraph [0005] teaches the treatment plan may be personalized).
As per claim 4, Wahl teaches wherein the customized health plan includes one or more of a behavioral change and a dietary change (paragraph [0473]: “increasing the subject’s consumption of dietary fiber”).
As per claim 5, Wahl teaches wherein the customized health plan includes a recommendation regarding one or more of diet, sleep, exercise, and an activity (paragraph [0873]: “lifestyle and/or diet recommendations for the subject”).
As per claim 6, Tandon teaches wherein the treatment includes one or more of a food, a supplement, and a medicine (paragraph [0363]-[0366]: “neutrophil boosting treatment”).
As per claim 7, Wahl teaches wherein the treatment includes a personalized dietary supplement for the animal (as explained above the treatment plan may be dietary change and personalized).
As per claim 8, Wahl teaches wherein the personalized dietary supplement includes a predetermined amount of one or more of a probiotic, a prebiotic, a digestive enzyme, an anti- inflammatory, a natural extract, a vitamin, a mineral, an amino acid, a short-chain fatty acid, an oil, and a formulating agent (paragraph [0910]: “increase or decrease the absorption of a macronutrient”).
As per claim 9, Tandon teaches providing a report for the animal that includes the health characteristic (figure 24: the output of the model is the claimed “report” that would “determine … at least one of the classified cellular artifacts belongs to a class to which the sample features of interest belongs”).
As per claim 10, Tandon teaches wherein a descriptor is provided to the user accompanying the health characteristic (paragraph [0365]: “the classifier provides at least one of two main types of diagnosis: positive identification of a specific organism or cell type, and quantitative analysis of cells or organisms classified as a particular type or of multiple types, whether host cells or non-host cells. One class of host cell quantitation counts leukocytes. Cell count information may be absolute or differential (e.g., ratios of two different cell types). As an example, an absolute red blood cell count lower than a reference range is considered anemic.”)
As per claim 11, Wahl teaches wherein an alert is provided to the user in view of the health characteristic (paragraph [0323]: The assays allow for a skilled practitioner (e.g., a physician) to screen the subject in order to assess the GI tract function of the subject, and the presence and absence of one or more biomarkers associated with particular GIDs or GI pathogens, to accurately diagnose the subject and/or provide an adequate treatment. For example, the assays/tests described herein will allow a skilled practitioner to diagnose a subject presenting with GID symptomology based on the identification of specific biomarkers or functional characteristics).
As per claim 12, Wahl teaches wherein the grade identifies the amount of mucus as one of absent, low, or high (paragraph [01310]: distinguish samples bases on the quantity of viable bacterial and/or archaeal cells contained therein. For instance, the methods may be used to distinguish among samples that contain 102, 103, 104, 105, 106, or 107 CFU/ml of bacterial and/or archaeal cells).
As per claim 13, Tandon teaches wherein output of the model further includes one or more labels corresponding to at least one of: an opacity of mucus present in the one or more regions of interest, a thickness of mucus present in the one or more regions of interest, a surface area occupied by mucus in the one or more regions of interest, a color of mucus present in the one or more regions of interest, an estimate of microbial content of mucus present in the one or more regions of interest, an estimate of a level of one or more of bacteria and cortisol in the animal, and detection of one or more of blood and a pathogen (paragraph [0166]-[0173]: “a labeled dataset of smear cells”; “identify parasites in blood smears or automatically identify other conditions detectable through image analysis of a biological sample”, “a smear thickness by the transparent cover slip”).
As per claim 14, Tandon teaches wherein the model is a convolutional neural network (CNN) model (paragraph [0150]: convolutional neural networks).
As per claim 15, Tandon teaches wherein the biological sample is a mucus sample accompanied by a stool sample (paragraph [0009] & [0091]: “the biological sample is from sputum or oral fluid, amniotic fluid, blood, a blood fraction, fine needle biopsy samples, urine, semen, stool, vaginal fluid, peritoneal fluid, pleural fluid, tissue explant, organ culture, cell culture, tissue or cell preparation, any fraction or derivative thereof or isolated therefrom, and any combination thereof”).
As per claim 16, Tandon teaches further comprising calculating one or more of a geometric attribute, a texture attribute, and a color attribute within the one or more regions of interest to identify one or more features of the stool sample (paragraph [0149]: “Examples of morphological features include shape, circularity, texture, and color”).
As per claim 17, Tandon teaches further comprising applying a second model to the one or more features of the stool sample, the second model predicting a second health characteristic of the animal based on the one or more features (paragraph [0152]: “a deep learning model has significant depth and can classify a large or heterogeneous array of cellular artifacts. In some contexts, the term “deep” means that model has more than two (or more than three or more than four or more than five) layers of processing nodes that receive values from preceding layers (or as direct inputs) and that output values to succeeding layers (or the final output)”).
As per claim 18, Tandon teaches further comprising providing a treatment in view of a combination of the health characteristic and the second health characteristic (paragraphs [0362]-[0366]: “neutrophil boosting treatment” is based on the outcome of a deep learning model, which has multiple layers for computing multiple array of cellular artifacts).
As per claim 19, see explanation in claim 1, the examiner notes Tandon’s system is a computer system, which inherently includes a non-transitory computer readable medium.
As per claim 20, see explanation in claim 1, the examiner notes Tandon’s system is a computer system, which includes a data network, a user device and remote computing resources, such as a processor and a memory (paragraph [0381]).

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667